Citation Nr: 1726511	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-06 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of surgery to the right wrist, to include arthritis.

2.  Entitlement to an evaluation in excess of 30 percent for renal calculus of the left kidney.

3.  Entitlement to service connection for the transplantation of a "third" kidney, as secondary to a service-connected left kidney disorder.  


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and August 2013 rating decisions by a Department of Veterans (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2016; a transcript of that hearing has been associated with the claims file.

This case was before the Board in June 2016, when the issues of an increased evaluation for the Veteran's right wrist disability, to include entitlement to an earlier effective date, an increased evaluation for his left kidney disability, and entitlement to service connection for transplantation of a "third" kidney were remanded for additional development and clarification.

During the pendency of the appeal, in an August 2016 rating decision, the AOJ awarded the Veteran a 10 percent evaluation for his right wrist, and a 30 percent evaluation for his left kidney disability, both effective January 19, 2011, the date of the Veteran's claim for increased evaluations.  The Board has therefore recharacterized the issues on appeal in order to comport with those awards of benefits.  This case has been returned to the Board for further appellate review at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the February 2016 Board hearing, the Veteran testified he received treatment for his right wrist at the James J. Howard VA Community Based Outpatient Clinic, located in Brick, New Jersey.  A review of the record showed the RO has not yet attempted to obtain the treatment records for the Veteran's right wrist from the James J. Howard VA Community Based Outpatient Clinic.  Accordingly, the Board must remand the Veteran's right wrist disability claim in order for VA's duty to assist obligation to be fulfilled.  

Additionally, in a recent holding, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weightbearing and non-weightbearing, and if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board notes the Veteran's last July 2016 VA examination of his right wrist disability does not include the range of motion testing results required by Correia.  Consequently, the Board finds that examination to be inadequate for rating purposes, and a remand is necessary in order for another VA examination that comports with the above noted requirements to be obtained.  See 38 C.F.R. § 4.59, Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Further, as the Board noted in the June 2016 remand, the Veteran contended his transplantation of a "third" kidney is secondary to his service-connected left kidney disorder.  However, while the September 2016 VA examiner provided an opinion regarding whether the Veteran's service-connected left kidney disability caused the failure in both kidneys such that the transplantation of a third kidney was required, she did not provide an opinion regarding whether the service-connected left kidney disability aggravated the failure in both of the Veteran's kidneys.  Thus, the Board finds the September 2016 opinion to be inadequate; a remand is therefore necessary in order to obtain an adequate addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  
Moreover, as the Veteran's claim for an increased evaluation for his left kidney disability is inextricably intertwined with the issue of entitlement to service connection for the transplantation of a "third" kidney, this issue must also be remanded, and final adjudication must be deferred at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Lastly, in the June 2016 remand, the Board noted the Veteran had testified at the February 2016 Board hearing that he had received private treatment for his kidney disorder, to include at a hospital in Saint Barnabas, New Jersey, and from Dr. O., a private physician.  The RO subsequently sent the Veteran a June 2016 letter asking the Veteran to complete and return authorization and general release forms for any private treatment he may have received for his disabilities.  To date, the Veteran has not yet provided this information.  The duty to assist is a two-way street and requires cooperation from the Veteran.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Nonetheless, as the Board must remand the issue of an increased evaluation for his left kidney disorder, as it is inextricably intertwined with the issue of service connection for the transplantation of a "third" kidney, the Veteran will receive one more opportunity to either provide VA with proper authorization to obtain the identified private treatment records if he wants VA to assist in this matter, or to provide such treatment records himself.  

On remand, any additional outstanding VA or private treatment records should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the East Orange VA Medical Center and the James J. Howard VA Community Based Outpatient Clinic, located in Brick, New Jersey, and any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  After securing the necessary releases, attempt to obtain any private treatment the Veteran may have had for his right wrist or kidney disorders, which is not already of record, to include any treatment from the hospital in Saint Barnabas, New Jersey and from Dr. O.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his right wrist disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The examiner should test the range of motion of the right wrist for pain in active motion, passive motion, weightbearing, and in non-weightbearing, and if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also provide an opinion as to the range of motion for pain throughout the appeal period of the right wrist in active motion, passive motion, weightbearing, and in non-weightbearing.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

4.  Submit the claims file to the September 2016 VA examiner in order to provide an addendum opinion regarding the Veteran's transplantation of a third kidney.  If the September 2016 VA examiner is unavailable, this must be expressly noted in the claims file and the AOJ should arrange for another qualified examiner to respond to the following questions.

After review of the claims file, including any newly associated evidence, the examiner should opine whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's kidney failure and transplantation of a third kidney began in or is otherwise related to the Veteran's military service.

Then, the examiner should opine whether the Veteran's kidney failure and transplantation of a third kidney is at least as likely as not (a) caused by, or (b) aggravated (i.e. worsened beyond the normal progression of that disease) by his service-connected left kidney disorder.  

If aggravation of the Veteran's kidney failure/transplantation of a third kidney is found, the examiner must attempt to establish a baseline level of severity of his kidney failure prior to aggravation by the service-connected left kidney disorder.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




